EXHIBIT 10.5

[Regions Logo]

PERSONAL AND CONFIDENTIAL

STOCK OPTION AGREEMENT

Under the

REGIONS FINANCIAL CORPORATION 2010 LONG TERM INCENTIVE PLAN

 

 

You have been awarded Stock Options under the Regions Financial Corporation 2010
Long Term Incentive Plan (the “Plan”). The value of the awarded options will be
determined by the amount of any appreciation in the price of Regions common
stock in the future, which in turn is dependent upon our ability to continue
performing well as a company.

The terms and conditions of the Plan are incorporated in this document by
reference as if fully set forth herein. The Plan is administered by the
Compensation Committee (the “Committee”) of the Board of Directors. This
document sets out some of the specific terms of your award and constitutes the
Award Agreement required by the Plan. You should retain it for future reference.
References to defined terms in the Plan are capitalized in this Award Agreement.
You should also pay particular attention to the Plan and its prospectus since
they set forth other provisions applicable to this grant of Stock Options. The
prospectus for the Plan and the Plan document itself provide you helpful
information and explanations related to your grant. These documents are
currently obtainable by logging on to Wealthviews at
https://www.wealthviews.com/rf/. You should note that in the event of any
conflict or inconsistency between the provisions of this Award Agreement and the
terms and conditions of the Plan, the terms and conditions of this award
agreement will control.

Your options may consist of both “incentive stock options” which qualify for
certain favorable tax consequences for you, as well as “nonqualified stock
options” which do not qualify for those tax consequences. For a description of
the tax consequences to you, please refer to the Plan prospectus. One important
difference between incentive stock options and nonqualified stock options is
that upon the exercise of a nonqualified option you are automatically deemed to
incur taxable income at ordinary income tax rates. Please consult your tax
advisor to determine how these differences affect you.

The number and type of options that have been granted to you, and the dates on
which they become exercisable (i.e., “vest”), are set forth in the grant notice
you recently received. Specific information concerning your stock options is
currently provided to you online through Wealthviews, and such information is
incorporated herein by reference. Such information and the Plan and prospectus
will remain available through Wealthviews (or, if applicable, an appropriate
substitute method).

Your options will become immediately exercisable in full if your employment
ceases by reason of death or Disability or without Cause within 24 months of a
Change in Control. In the event of termination of your employment by retirement
at or after age 55 with 10 years of service prior to November 30 of the calendar
year of the grant, your options will be forfeited. In the event of termination
of your employment by retirement at or after age 55 with 10 years of service on
or after November 30 of the calendar year of the grant, unvested options will
become immediately exercisable. The amount of time you have to exercise your
exercisable options after these and certain other events is set forth in the
following table.



--------------------------------------------------------------------------------

     EVENT      Employment ceases by reason of...   

Without
Cause
within 24
months of a
Change in
Control

     Death    Disability   

Retirement


(at age 55 with 10
years service after
November 30 of
the calendar year
of the grant)

   Other
Cessation of
Employment    Cause   

LENGTH OF TIME TO EXERCISE FROM DATE OF EVENT

   1 year    1 year   

By close of stock market on the last trading day prior to the 10th anniversary
of the grant.

(ISO’s convert to NQO’s if not exercised within 3 months of date of retirement)

   90 days    0 days    By close of stock market on the last trading day prior
to the 10th anniversary of the grant.

If you die during the one year period applicable to Disability or the three
month period applicable to other cessation of employment, then the options will
be exercisable for one year following the date of your death. In this case, the
options may be exercised by your representative or beneficiary.

If you cease to be employed by Regions for Cause or for any other reason except
retirement at or after age 55 with 10 years of service that occurs on or after
November 30 of the calendar year of the grant, death, or Disability, any
unvested options will be forfeited as of the date your employment terminates,
notwithstanding that under the terms of the Plan as noted above, you may have
additional time after ceasing employment in which to exercise any options that
have previously vested.

You may exercise the exercisable portion of your option in whole or part by
initiating an exercise by calling the Regions Stock team at 1-800-XXX-XXXX, or
by such other method as may be implemented by the Plan and communicated to
option holders from time to time. If the option is exercised by a person other
than you, such person may also be required to provide appropriate proof of his
or her right to exercise the option. You may pay the option price due at
exercise (i) in cash or by check, (ii) by tendering previously owned
unrestricted shares of Regions common stock having an aggregate fair market
value at the time of exercise equal to the total option price if you have held
such shares for at least six months, or (iii) by a combination of (i) and (ii).
You may also make cashless exercises (a simultaneous exercise and sale).
However, your ability to make cashless exercises may be affected by the federal
securities laws. For example, because a cashless exercise involves a sale of
Regions securities on your behalf, such a transaction would not be permissible
if at the time of the transaction you were in possession of undisclosed,
material information concerning Regions. Please consult with the Law Department
if you have any questions concerning your ability under the securities laws to
make a cashless exercise at any time. Upon exercise of the option, you may elect
to satisfy any federal tax withholding requirements in whole or in part by
having shares withheld that you would otherwise receive, to the extent and in
the manner allowed by the Plan.

If at any time the Committee shall determine in its discretion, that listing,
registration or qualification of the shares of stock covered by the option upon
any securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body, is necessary or desirable as a
condition to the exercise of the option, the option may not be exercised in
whole or in part unless and until such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Committee.

 

Page 2



--------------------------------------------------------------------------------

Notwithstanding anything in this Award Agreement, the Plan or the grant notice
to the contrary, in no event shall the stock options under this Award vest or be
settled, paid or accrued, if any such vesting, settlement, payment or accrual
would be in violation of applicable law.

By accepting this Award Agreement, you accept the options on the terms and
subject to the conditions set forth in this Award Agreement and you further
acknowledge and agree that, subject to the terms of the Plan, (1) this Award
Agreement contains the entire agreement of Regions and you relating to the
subject matter of this Award Agreement and supersedes and replaces all prior
agreements and understandings with respect to such subject matter; (2) that
Regions and you have made no agreements, representations or warranties relating
to the subject matter of this Award Agreement which are not set forth in this
Award Agreement; (3) that no provision of this Award Agreement may be amended,
modified or waived unless such amendment, modification or waiver is authorized
by the Compensation Committee of the Board of Directors and is agreed to in
writing and is signed by an officer of the corporation actually authorized to do
so, and (4) that this Award Agreement is binding on the Company’s and your
successors and assigns.

I congratulate you on your award and thank you for your service to Regions!

 

REGIONS FINANCIAL CORPORATION By:     Name:   O. B. Grayson Hall, Jr. Title:  
President and Chief Executive Officer

 

Page 3



--------------------------------------------------------------------------------

[Award notice]

[Date]

Dear                     :

Pursuant to the terms and conditions of the company’s 2010 Long Term Incentive
Plan (“the “Plan”), you have been granted a Incentive Stock Options to purchase
             shares of stock as outlined below.

Granted To:

Grant Date:

Granted:

 

Grant Price:

   Total Cost to Exercise:

Vesting Schedule:

Listed below are instructions for accessing the Wealthviews Web site
https://www.weathviews.com/RF to review and accept your grant agreements.

 

1. Access the Weathviews site using the URL above and sign in with your ID
(social security number without dashes)/PIN (last six digits of your social
security number).

 

2. In the left panel, click Grant History. (In Grant History, new grants will
display a status of pending.)

 

3. Click the Pending link for the new grant you wish to accept, and the grant
agreement will appear.

 

4. Verify grant data in the top frame, and thoroughly read the grant agreement
in the center.

 

5. To print a copy of the agreement, right-click your mouse before accepting the
grant.

 

6. To accept the grant data and the conditions of the agreement, click “I Accept
this Grant.”